Citation Nr: 1124005	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  08-32 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the rating decision of October 8, 1991 contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to February 1991.

This matter is before the Board of Veterans' Appeals (Board) from an administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In an October 1991 rating decision, the RO denied service connection for nervous condition, adjustment disorder with depressed mood, or any acquired psychiatric condition.  The Veteran did not appeal that decision.  In September 1999, the Veteran filed a CUE claim with respect to the October 1991 decision.  An October 1999 rating decision determined that there was no CUE in the October 1991 rating decision.

In September 2001, the Board determined that there was no CUE in the October 1991 rating decision.

The Veteran appealed to the Court of Appeals for Veterans Claims (the Court), which affirmed the Board decision in August 2004.

In December 2004, the Veteran appealed to the Court of Appeals for the Federal Circuit but then withdrew the claim.  See September 2005 Letter.

In September 2005, the Veteran again raised the issue of CUE in the original October 1991 rating decision that denied service connection for a psychiatric disorder.

In a March 2006 rating decision, the RO determined that it did not have jurisdiction over the Veteran's CUE motion.

On appeal in February 2010, the Board denied the motion, finding that the October 1999 rating decision denying CUE in the October 1991 rating decision had been subsumed by the Board's September 2001 denial.  

The Veteran appealed the Board's decision to the Court.  In a December 2010 Joint Motion for Remand (JMR), the parties requested that the Board's February 2010 decision be remanded.  The JMR noted that each specific allegation of CUE is a new claim.  The JMR further noted that the Veteran's September 2005 motion contains CUE allegations that the Board did not address in its September 2001 decision.  The JMR requested that on remand the Board address those specific allegations. 

In February and April 2011, the Veteran submitted additional argument.  Although a written waiver of the Veteran's right to have the RO consider the evidence in the first instance was not included, because this evidence is redundant of the Veteran's September 2005 motion, a remand pursuant to 38 C.F.R. § 20.1304 is not necessary.  


FINDINGS OF FACT

1.  A rating decision dated in October 1991 denied service connection for nervous condition, adjustment disorder with depressed mood, or any acquired psychiatric condition.  The Veteran was informed of this decision and did not perfect his appeal.  That decision is now final.

2.  The October 8, 1991 rating decision was adequately supported by the evidence then of record, and was not undebatably erroneous; the record does not demonstrate that the correct facts, as they were known in October 1991, were not before the RO, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSION OF LAW

The October 1991 rating decision denying service connection for nervous condition, adjustment disorder with depressed mood, or any acquired psychiatric condition was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance  

The provisions of the VCAA do not apply to a claim based on a previous decision having been the result of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc).

II.  CUE

The Veteran contends that the RO committed CUE in denying service connection for nervous condition, adjustment disorder with depressed mood, or any acquired psychiatric condition in an October 1991 decision.  Specifically, he alleges that VA failed to consider and apply the provisions of 38 U.S.C.A. §§ 105(a) and 1111.

Previous determinations which are final and binding, including degree of disability and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

A disagreement with how the [adjudicator] evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  For clear and unmistakable error to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242,245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  To establish a CUE claim the alleged error must have been outcome determinative and the error must have been based upon the evidence of record at the time of the original decision.  Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002), cert. denied, 123 S.Ct. 2574 (2003) (citations omitted).

Under the applicable regulations at the time of the October 1991 rating decision,  
for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation as provided in this subchapter, but no compensation shall be paid if the disability is the result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C. § 1110 (West 1991).

An injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C. § 105(a) (West 1991).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. 
§ 1111 (West 1991).

The implementing regulation provided that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (1991).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (West 1991; 38 C.F.R. § 3.306(a) (1991).  

The Veteran contends that he suffered from, was diagnosed with, and was treated for a psychiatric disease during service.  He argues that this evidence triggered VA's duty to consider and correctly apply the presumption of service connection under 38 U.S.C.A. § 105(a) and that VA did not do so in the October 1991 rating decision.  The Veteran also contends that evidence of record did not indicate that the Veteran was noted as having suffered from or had a pre-existing psychiatric condition at entrance.  Consequently, he argues that he was entitled to the benefit of the presumption of sound condition under 38 U.S.C.A. § 1111 at the time of the adjudication of his October 1991 claim.  According to the Veteran, VA did not correctly apply either of these presumptions, and that was a CUE requiring the revision of the October 1991 rating decision.  The Veteran argues that, even if the record had contained clear and unmistakable evidence that the Veteran had a pre-existing psychiatric condition, the evidence of records in 1977 did not contain clear and unmistakable evidence that any pre-existing psychiatric condition was not aggravated by such service.

The October 1991 rating decision was based on the Veteran's service treatment records (STR's) and May 1991 VA examination report.  STR's show that the Veteran underwent a pre-induction physical examination in March 1968 that was completely negative for complaints or findings of psychiatric abnormality.  (The report of this examination is contained on microfiche, which the Board has reviewed.  A legible copy of the report could not be produced.  This report is the sole medical record contained on microfiche, which otherwise contain service personnel records.)

The Veteran was evaluated in a service neurology clinic in July 1970 following what was initially thought to be a grand mal seizure.  The neurologic examination, including a skull series and an electroencephalogram (EEG), was normal.  It was felt that the Veteran's history was too vague to presume that he had a seizure as a manifestation of a seizure disorder.  Elevated liver enzymes were felt to indicate that any seizure he might have had was either alcohol-induced or was a "similar transient problem."

In June 1973, the Veteran was seen for complaints of stomach pains and cramping sensation in the center of his stomach.  He was evaluated at a service hospital in July 1973, when it was reported that he was then on Valium.  The diagnostic impression in August 1973 was that the Veteran had a functional disorder.  Valium was prescribed.  A neurological note at about this time indicates that the Veteran was seen with a history of frequent severe headaches that were relieved to some extent by Valium and aspirin.  The diagnostic impressions were tension headache and acute anxiety reaction.

The Veteran was seen at the emergency room of a service hospital in January 1982 with a complaint of head trauma following a motor vehicle accident.  He stated that his head hit dashboard.  A skull X-ray was negative.  No chronic head injury residuals were identified.

The Veteran was seen at the mental health clinic of a service hospital in January 1987 for family issues.

When the Veteran was seen in a service mental health clinic in November 1989, his mental status examination was essentially within normal limits.  The diagnosis on Axis I was alcohol intoxication, which, based on history provided by the Veteran, was felt to be an isolated incident.

When the Veteran was examined for retirement in December 1990, his history included depression or excessive worry.  It was reported that he had a history of dizziness in 1971 with symptoms of restlessness and dizziness associated with having an anxiety attack, which was treated with Librium.  The Veteran also indicated that he had been treated for depression at the SHAPE Hospital in Belgium from 1975 to 1978.  He further reported a history of functional gastrointestinal disorder in 1973 manifested by stomach pains, cramping and nausea and associated with acute anxiety reaction.  He was given Valium for his nerves.  It was reported that another episode was documented in 1975 and was diagnosed as "spastic colon" with the same associated symptoms.  It was also reported that the Veteran sustained a head injury in a motor vehicle accident in 1982.  He reportedly hit his head on the dashboard with no apparent loss of consciousness and no post-traumatic sequelae.  The Veteran's in-service history of anxiety-induced dizziness, episodes of gastrointestinal distress, and head injury were felt to have resolved by the time of his examination for retirement.  No psychiatric deficit was found on clinical examination at retirement.

In May 1991, the Veteran underwent a VA psychiatric examination.  His chief complaint was that he was having trouble finding work.  The Veteran stated that even prior to his retirement from service, he had begun looking for work.  He said that, thus far, he had been unable to find anything despite numerous interviews and despite feeling as though he was quite qualified for the jobs for which he had been interviewed.  He attributed part of the problem to the fact that the recession had reduced available jobs and was at times suspicious that other factors were at work, although he could not be certain what these were.  It was reported that he had become quite frustrated from looking for work and had begun to become quite depressed.  He now had to live on a third of the income that he formerly had, and this was causing some problems between him and his spouse.

He related that he began to feel depressed in March and was now experiencing initial and terminal insomnia, along with intermittent fatigue and a loss of interest in sex.  He said that he had not really lost interest in things that he formerly enjoyed.  He did not participate in these primarily because he did not have the time, as he was putting all of his energy into finding a job.  The Veteran related that he had been depressed in the past and that his current feelings of depression were as bad if not worse than those he had felt previously.  He noted that in the past several months, he had been drinking considerably more than he had previously and, in fact, had received a DWI the previous year, while on active duty, for which he was sent to an alcohol counselor.  He denied problems with drinking in the past and also denied blackouts, morning tremors, or having been told by a physician that he had any medical problems secondary to drinking.  He was not in any type of formal treatment currently and was not involved in Alcoholics Anonymous.

However, the Veteran gave a history of having been treated for depression while at SHAPE in Belgium from 1976 to 1978.  It was reported that he was seen at an Army hospital there on an outpatient basis and received medication but could not recall the name.  He reported that he was treated at Andrews Air Force Base as an outpatient from 1973 to 1975 and received Diazepam.  He denied, however, ever having been psychiatrically hospitalized and also denied receiving psychiatric treatment prior to his entry on active duty.  He said that he had not received any treatment since his separation from service.  It was also reported that although the Veteran had ongoing problems with his stomach, manifested by intermittent pain and some nausea, multiple workups had not revealed an etiology for this problem.

A family history of depression was elicited.  The Veteran also reported that while he had numerous active duty assignments, he did not see combat.  He worked primarily in personnel and administration.  He said that he had been married twice and that the relationship with his second wife had been good until recently, when the stress of being unable to find work and their financial difficulties had posed problems in the marriage and in their sexual relationship.  He said that he was quite limited by his finances in participating in activities that he used to enjoy.

Following a mental status examination, the diagnoses on Axis I was adjustment disorder with depressed mood, and episodic alcohol abuse.  The examiner remarked that the Veteran had a history of depressive symptoms that would be considered an adjustment reaction resulting from his efforts to accommodate to civilian life and as a consequence of his inability to find employment.  Given his history of depression "and his genetic load for psychiatric illness," he was felt to be at considerable risk for the depression to become more protracted and more severe to the point that he would develop a major depressive disorder.  The examiner further remarked that the Veteran's situation was complicated by his alcohol abuse, "which may well be efforts to self-medicate his depressive feelings."  The examiner suspected that if the Veteran were able to find employment, his symptoms would be considerably alleviated and might well abate.  The Veteran indicated that he would think about the possibility of re-entering treatment.  The severity of his psychosocial stressors on Axis IV was felt to be severe, with his recent discharge from service, accommodation to civilian life, and employment and financial problems.

There is no specific indication in the October 1991 rating decision that 38 U.S.C.A. §§ 105(a) and 1111 were considered.  However, the RO never disputed that the Veteran had periodic problems during service.  Furthermore, the presumption of an injury in service alone under the provisions of 38 U.S.C. § 105(a) is not sufficient to establish service connection.  Shedden v. Principi, 381 F.3d. 1163 (2004).  The veteran seeking service connection must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.  Id. at 1167.  Essentially, the only presumption created by 38 U.S.C. 
§ 105(a) is a presumption that an injury incurred in service was during the line of duty, without establishing a presumption of a current disability or a nexus between a current disability and active service.  The RO based its decision in 1991 on the absence of evidence relating a psychiatric disability to service.  At the time of the 1991 decision, there was no competent evidence of a causal connection to those documented events in service that were recognized by the RO in its rating decision.  Therefore, as the aspect of service connection addressed by 38 U.S.C. § 105(a) (whether there were signs and symptoms of a psychiatric disorder in service giving rise to a presumption of service connection) was not the basis for the denial of the Veteran's claim, there was no CUE in the application of or failure to address this provision.

To the extent that the Veteran appears to argue that his lay statements are sufficient to establish a diagnosis and nexus, the resolution of issues that involve medical knowledge, such as the diagnosis of a psychiatric disability and the determination of medical etiology, requires professional evidence.  While the Veteran is competent to describe symptoms, he is not competent to make a diagnosis where analysis of those observable symptoms is required and depends upon specialized medical training and knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran did not submit such evidence until 1997.

With regard to the Veteran's argument that he was not properly presumed to have been sound upon entrance into active duty, this assertion amounts to nothing more than an argument that the facts were not weighed or evaluated correctly.  Although STR's suggest that the Veteran experienced periodic problems during service that were treated with psychotropic medication, his retirement examination was negative for actual findings of psychiatric abnormality.  However, these documents are not the only evidence that may be considered in determining whether a Veteran is presumed sound for enlistment purposes.  The argument that the Veteran should have been presumed sound upon entrance due to his STR's suggests that this evidence should have been weighed more heavily than the opinion of the May 1991 VA examiner, who attributed the Veteran's psychiatric disorder to post-service problems, specifically, his claimed inability to find a job and his strained marriage.  

The Veteran has failed to establish a valid CUE in the October 1991 rating decision.  The RO considered all evidence of record fully and fairly.  See 38 C.F.R. § 4.6.  All relevant facts were before the RO, and the RO properly applied the governing laws and regulations in determining that service connection was not warranted for nervous condition, adjustment disorder with depressed mood, or any acquired psychiatric condition.  See 38 C.F.R. § 4.7.

The evidence is against the claim; there is no reasonable doubt to be resolved; and a finding of CUE in the October  8, 1991 rating decision is not warranted.









ORDER

The claim of CUE in an October 8, 1991 rating decision denying service connection for nervous condition, adjustment disorder with depressed mood, or any acquired psychiatric condition is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


